Title: From Alexander Hamilton to Benjamin Stoddert, 30 October 1799
From: Hamilton, Alexander
To: Stoddert, Benjamin


          
            Sir:
            NY. Oc 30. 99
          
          I enclose to you a letter in recommendation of Dr. Adolph Lent.
          It has the signature of Mr. Tillary a respectable physician of this city, and a gentleman in whom I can place full confidence. Doctor Lent has shewn me the recommendations from other physicians of respectability, and I have no doubt from these recommendations that he is fully deserving of the place which it is his wish to obtain.
          With great respect
          Secretary of the Navy
        